Title: To George Washington from Major General Lafayette, 21 September 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            My dear general
            Warren [R.I.] 21st September 1778
          
          I am to aknowledge the reception of your late favor—your excellency’s Sentiments were already known to me, and my heart had Anticipated your answer—I however Confess it gave me a new pleasure when I Receiv’d it—my love for you is such, my dear general, that I did enjoy it better (if possible) in a private Sentimental light than in a political one—Nothing makes me happier than to See a conformity of Sentiments betwen you and me upon any matter whatsoever, and the opinion of your heart is so precious to me, that I will ever expect it to fix mine—I do’nt know how to make out a fine expression of my Sentiments, my most respected friend, but you know I hope my heart, and I beg you would Read in it—agreable to your advices and my own feelings—I made all what I could for preventing any bad prejudice being taken on either side—that conduct I also closely kept in the late affair of boston Concerning Mister de St Sauveur —I wish to have been of some use in both occasions, and I hope we have pretty well succeed’d—the Count d’estaing is entirely ours—-So at least I aprehend by his confidential letters to me, and it affords me a great pleasure—I have found by him an occasion of writing to france, and you’ll better conceive than I may describe what part I have acted in the occasion—I thaught the best way of speaking of these internal affairs, was not to speack of them at all, or at least very indifferently, So as to give any such Report which might arrive as groundless and insignificant—I dare say my scheme will have the desired effect, and nothing will be thaught of in france—I thaught I would do well to let the admiral know that you din’t lay any blame upon him, And entertain’d the Sentiments any honest french man might wish upon this matter.
          I am now going, my dear general, to give you a piece of News—by two expresses Sent from boston in a great hurry I learn that a vessel is arriv’d from Nantz in portsmouth, who had left europe the tenth of august and brings the following report.
          That after admiral keppell had got those seven schips of the Line he So much wanted, he went out again, and the french fleet was orderd to meet him any where—the french had thirty one schips, and the 
            
            
            
            english thirty-three—they met together the 26th july—keppell gain’d the wind ward and the battle begun—it was a very severe one—at lenght the British having lost admiral keppell who was kill’d, being very much Schatterd, and having besides the kill’d many wounded among whom was the Second in Command, gave way as fast as they Could, and were warmly pursued in theyr flight by the french Squadron—however the windy and foggy weather which came up prevented our taking more than one small man of war—but Great many of the large ones were extremely damag’d—the english Conceal’d themselves in theyr own harbours, and the french after having been three days at brest went out again, and were at sea when the bearer left Nantz—the commanding officer of the first french division Mister duchaffaut had his nephew kill’d, and Receiv’d in the same time a severe wound, while his Son had the Right arm taken off—the third division under the duke de chartres a prince of the blood was the most engag’d and Contributed good deal to that very important victory.
          there was, when the man Sat out, a spanish fleet Ready to operate as bigg as the french one who had defeated Admiral keppell—flatt bottom’d boats were preparing and troops encamping near the Coasts—Such are the intelligences I could get—they were Sent first by Mjor Brice who is in boston, and secondly by a french gentleman who incloses a note from Mister de borda major of the fleet directed to him—I expect at every moment a letter from the Count d’estaing—however he Can’t but Repeat the Report of that french merchant man, as the dispatches from the Minister are directed to one mister holker Consul, in which these of the admiral must be inclos’d. I thaught your excellency would be glad to get the above mentionn’d account as soon as possible—I am asham’d and indeed I am sorry for the famous navy of england, to see that the[y] Run a way in every quarter of the world before the french flagg.
          agreable to a very useful article of a letter to general sullivan, I have Remov’d my most particular post of Bristol, and am in a safer place behind warren. the few spies I have been able to get upon the island Seem Rather think of an evacuation than of any enterprise—but you know new york is the fountain head.
          I long much, my dear general, to be again with you—our Separation has been long enough, and I am here as inactive as any where else—my wish and that you will easely Conceive had been to Cooperate with the french fleet—I do’nt know now what they will do—the admiral has wrote me upon many ideas, and don’t Seem very fix’d yet on any scheme—he wants to do—he burns with the desire of Striking a blow, and is not fix’d yet how to accomplish it—he wrote me that he wanted to See me, but I Ca’nt leave my post lest Some thing Could 
            
            
            
            happen—it has already Coasted dear enough to me—however if you give me leave, I’ll ask this of general sullivan and will do what I think will be the best for both Countries.
          I have heard of a pistolade betwen two gentlemen which lasted very long without a great effect—it looks like our too much spoken of Cannonade at Newport while the Siege was continued—I have not yet been able to find out what your excellency desires me to inquire into on account of the french queen—but the people of the navy are too Remoted from versaïlles to have any knowledge of it and the count d’estaing himself has not any intimacy with her—I’ll get that intelligence from a better way, and alwaïs agreable to your feelings on the matter that you might do what you think fit to be done if the Report is trüe.
          I beg, my dear general, when you write to your lady that you would present my Respects to her, and I beg also the liberty to make here thousand Compliments to your family—with the highest Respect, and most tender friendship I have the honor to be, dear general Your Excellency’s The Most obedient Servant
          
            the Marquis de lafayette
          
        